U.S. SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [X] Pre-Effective Amendment No. Post-Effective Amendment No. 33 and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [X] Amendment No. 34 (Check appropriate box or boxes) STADION INVESTMENT TRUST Exact Name of Registrant as Specified in Charter 1061 Cliff Dawson Road, Watkinsville, Georgia 30677 (Address of Principal Executive Offices) Registrant's Telephone Number, including Area Code: (513) 587-3400 Jennifer T. Welsh ALPS Distributors, Inc. 1290 Broadway, Suite 1100 Denver, CO80203 (Name and Address of Agent for Service) With copy to: Jeffrey T. Skinner, Esq. Kilpatrick Townsend & Stockton LLP 1001 West Fourth Street Winston-Salem, North Carolina 27101-2400 It is proposed that this filing will become effective: (check appropriate box) [X] immediately upon filing pursuant to paragraph (b); [ ] on (date) pursuant to paragraph (b); [ ] 60 days after filing pursuant to paragraph (a)(1); [ ] on (date) pursuant to paragraph (a)(1); [ ] 75 days after filing pursuant to paragraph (a)(2); or [ ] on (date) pursuant to paragraph (a)(2) of rule 485. EXPLANATORY NOTE This Post-Effective Amendment No. 33 to the Trust's Registration Statement on Form N-1A is filed for the sole purpose of submitting the XBRL exhibits for the risk/return summary first provided in Post-Effective Amendment No. 32 filed March 27, 2013 and incorporates Parts A, B and C from said amendment. SIGNATURES Pursuant to the requirements of the Securities Act of 1933 ("Securities Act"), and the Investment Company Act of 1940, the Registrant certifies that it meets all of the requirements for effectiveness of this registration statement under Rule 485(b) under the Securities Act and has duly caused this Registration Statement to be signed below on its behalf by the undersigned, thereto duly authorized, in the City of Watkinsville, and State of Georgia on this 19th day of April 2013. STADION INVESTMENT TRUST By: /s/ Judson P. Doherty Judson P. Doherty, President Pursuant to the requirements of the Securities Act, this Registration Statement has been signed below by the following persons in the capacities and on the date indicated. /s/ Judson P. Doherty April 19, 2013 President/Chief Executive Officer Date /s/ Duane A. Bernt April 19, 2013 Treasurer/Chief Financial Officer Date * April 19, 2013 Gregory L. Morris, Chairman of the Board Date * April 19, 2013 James M. Baker Trustee Date * April 19, 2013 Norman A. McLean Trustee Date * April 19, 2013 Ronald C. Baum Trustee Date *By: /s/ Jennifer T. Welsh April 19, 2013 Jennifer T. Welsh, Attorney-in-Fact Date EXHIBIT INDEX Exhibit No. Exhibit EX-101.INS XBRL Instance Document EX-101.SCH XBRL Taxonomy Extension Schema Document EX-101.CAL XBRL Taxonomy Extension Calculation Linkbase EX-101.DEF XBRL Taxonomy Extension Definition Linkbase EX-101.LAB XBRL Taxonomy Extension Labels Linkbase EX-101.PRE XBRL Taxonomy Extension Presentation Linkbase
